The defendant, Town of Nassau, has appealed from an order of the Rensselaer Special Term of Supreme Court denying its motion to dismiss plaintiff’s complaint on the ground that no proper notice of claim was filed with the town authorities pursuant to the provisions of section 215 of the Highway Law. The action is brought to recover damages for personal injuries and also for damages to property. In the notice of claim made a part of the complaint it is alleged that on March 7, 1939, while plaintiff was operating his automobile on a public highway in the defendant town, and while rounding a curve, the “ ear struck a- cut or ditch that ran directly across the said highway.” The highway in question is a country road and is about three miles in length. The notice sufficiently states the place where the accident occurred. In addition to that, defendant’s commissioner of highways had actual notice of the happening of the accident. Order unanimously affirmed, with twenty-five dollars costs and disbursements. Present — Hill, P. J., Crapser, Heffernan, Sehenek and Foster, JJ.